Case 18-21188        Doc 40     Filed 04/22/19     Entered 04/22/19 16:03:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 21188
         Chiquita M Patterson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/28/2018.

         2) The plan was confirmed on 09/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/04/2019.

         5) The case was Converted on 04/01/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21188             Doc 40            Filed 04/22/19    Entered 04/22/19 16:03:53              Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $1,062.50
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                             $1,062.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $708.04
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $53.56
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $761.60

 Attorney fees paid and disclosed by debtor:                            $150.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 AFNI, Inc                                  Unsecured         255.00           NA            NA            0.00       0.00
 Americash - Bankruptcy                     Unsecured      1,400.00            NA            NA            0.00       0.00
 AT&T Mobility II LLC                       Unsecured      3,397.00       3,396.74      3,396.74           0.00       0.00
 Capital Management Services                Unsecured         890.00           NA            NA            0.00       0.00
 Check N Go                                 Unsecured         400.00        331.07        331.07           0.00       0.00
 City of Chicago Department of Administra   Unsecured           0.00        527.67        527.67           0.00       0.00
 City of Chicago Department of Revenue      Unsecured      2,000.00       1,788.89      1,788.89           0.00       0.00
 Commonwealth Edison Company                Unsecured         350.00        410.05        410.05           0.00       0.00
 EASYPAY/DVRA                               Unsecured      1,190.00            NA            NA            0.00       0.00
 Gatestone & Co. International, Inc         Unsecured      3,400.00            NA            NA            0.00       0.00
 Illinois Lending                           Unsecured         500.00           NA            NA            0.00       0.00
 Illinois Tollway                           Unsecured      2,000.00       1,143.60      1,143.60           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         695.00        895.53        895.53           0.00       0.00
 Jefferson Capital Systems LLC              Secured       13,474.00     13,710.10      13,710.10        153.69     147.21
 LCS Financial Services Corp                Unsecured      4,700.00       4,702.55      4,702.55           0.00       0.00
 Midland Funding LLC                        Unsecured           0.00        562.35        562.35           0.00       0.00
 Navient                                    Unsecured     19,892.00     20,099.62      20,099.62           0.00       0.00
 Peoples Energy Corp                        Unsecured         200.00        201.25        201.25           0.00       0.00
 PNC Bank                                   Unsecured         200.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured         686.00        686.47        686.47           0.00       0.00
 Radadvantage A Professional Corp           Unsecured         650.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21188        Doc 40      Filed 04/22/19     Entered 04/22/19 16:03:53             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,710.10            $153.69           $147.21
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,710.10            $153.69           $147.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,745.79               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $761.60
         Disbursements to Creditors                               $300.90

 TOTAL DISBURSEMENTS :                                                                       $1,062.50


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
